      Case: 1:19-cv-00210-SA-RP Doc #: 119 Filed: 05/04/21 1 of 1 PageID #: 884




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                     ABERDEEN DIVISION

CHARLES NANCE                                                                              PLAINTIFF

v.                                                                             No. 1:19CV210-SA-RP

CITY OF WEST POINT, ET AL.                                                             DEFENDANTS


                 ORDER DISMISSING AS MOOT PLAINTIFF’S MOTION [111]
                 TO STRIKE DEFENDANT EAVE’S REBUTTAL BRIEF [99]

       This matter comes before the court on the motion [111] by the plaintiff to strike the rebuttal

brief [99] by defendant Eaves in support of his motion for summary judgment. As the court has

accepted and considered all briefs regarding summary judgment in this case, the instant motion [111]

is DISMISSED as moot.

       SO ORDERED, this, the 4th day of May, 2021.




                                                       /s/ Sharion Aycock
                                                               UNITED STATES DISTRICT JUDGE
